UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7273


JAMES ANTHONY MAY,

                Plaintiff - Appellant,

          v.

COLBERT L. RESPASS; UNIT MANAGER MOORE-HASKINS,

                Defendants - Appellees,

          and

THE STATE OF NORTH CAROLINA; DOC; ALVIN W. KELLER; ROBERT C.
LEWIS; HATTIE B. PIMPONG,

                Defendants.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:10-ct-03078-D)


Submitted:   November 2, 2012               Decided:   November 6, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Anthony May, Appellant Pro Se.   Peter Andrew Regulski,
Assistant  Attorney General,  Raleigh,  North  Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Anthony May appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                   We

have     reviewed   the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     May v. Respass, No. 5:10-ct-03078-D (E.D.N.C. July 13,

2012).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before    the   court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     2